^sfSPQs^
                                                  )FFIC1AL ®U
                                                                                                                            %                      •i^MwmumaHHg
                                                                                                           f*f ffd ^    ^•^TeAa fjLM\M<Mn>\ifrjm

                                                  STATE OF TEXA                                            P ^fy «mnn«**mw PITNEY BOWES
                                                                                                                                                            \6
                                                  ^EWALTY F©                                               02 1R                    3» PP.
                                                                                                           0006557458                JAN 1 3 2015
                                                  PRIVATE USi                                              MAILED FROM ZIP CODE 78701
    P.O. BOX 12308,CAPITOL STATION
        AUSTIN, TEXAS 78711



                                             RE: WR-80,940-01

                                             ERNESTO TIRADO FLORES JR.
                                             RROOK" '~"~xl ,k,_rv/' ncTCMTinw P.PMTFR
                                                          tcrxrE'           --rs-2'. -fe!' i'2 73                      0'08i/19'/15:
                                             901 CO
                                             FALFUI                         RETURN           TO SENDER
                                                                  '• ATTEMPTED -' NOT KNOWN
                                                                            UNASLE           TO FORWARD

                                                          sc:
                                                                  7871123080S                        * 2193-03313-19-22
                                     45 KEftWJii3'"'8           !ll!,,h!'ll,tl*U-lll,,!Ml,Vl!ll"»-I-,t"l-H,,'lUl'l''-I,:llVlll1-,lll,l,li
I